Exhibit 10.1

 

EXECUTION COPY

 

 

 

$2,000,000,000

 

THREE-YEAR TERM LOAN CREDIT AGREEMENT

 

Dated as of September 25, 2015

 

among

 

ABBVIE INC.,
as Borrower,

 

VARIOUS FINANCIAL INSTITUTIONS,
as Lenders,

 

and

 

BANK OF AMERICA, N.A.
as Administrative Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.
and MORGAN STANLEY SENIOR
FUNDING, INC.,

as Syndication Agents

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

and MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

SECTION 1.01

Certain Defined Terms

1

 

 

 

SECTION 1.02

Computation of Time Periods

16

 

 

 

SECTION 1.03

Accounting Terms

17

 

 

 

SECTION 1.04

Terms Generally

17

 

 

 

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

18

 

 

 

SECTION 2.01

The Advances

18

 

 

 

SECTION 2.02

Making the Advances

18

 

 

 

SECTION 2.03

Fees

19

 

 

 

SECTION 2.04

Termination or Reduction of the Commitments

19

 

 

 

SECTION 2.05

Repayment of Advances

20

 

 

 

SECTION 2.06

Interest on Advances

20

 

 

 

SECTION 2.07

Interest Rate Determination

21

 

 

 

SECTION 2.08

Optional Conversion of Advances

22

 

 

 

SECTION 2.09

Optional Prepayments of Advances

22

 

 

 

SECTION 2.10

Increased Costs

22

 

 

 

SECTION 2.11

Illegality

24

 

 

 

SECTION 2.12

Payments and Computations

24

 

 

 

SECTION 2.13

Taxes

25

 

 

 

SECTION 2.14

Sharing of Payments, Etc.

29

 

 

 

SECTION 2.15

Use of Proceeds

29

 

 

 

SECTION 2.16

Evidence of Debt

29

 

 

 

SECTION 2.17

Defaulting Lenders

30

 

i

--------------------------------------------------------------------------------


 

SECTION 2.18

Mitigation

31

 

 

 

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

31

 

 

 

SECTION 3.01

Conditions Precedent to Effective Date

31

 

 

 

SECTION 3.02

Conditions Precedent to Closing Date

32

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

33

 

 

 

SECTION 4.01

Representations and Warranties

33

 

 

 

ARTICLE V COVENANTS

37

 

 

 

SECTION 5.01

Affirmative Covenants

37

 

 

 

SECTION 5.02

Negative Covenants

41

 

 

 

SECTION 5.03

Financial Covenant

43

 

 

 

ARTICLE VI EVENTS OF DEFAULT

44

 

 

 

SECTION 6.01

Events of Default

44

 

 

 

ARTICLE VII THE AGENTS

46

 

 

 

SECTION 7.01

Authorization and Action

46

 

 

 

SECTION 7.02

Administrative Agent Individually

46

 

 

 

SECTION 7.03

Duties of Administrative Agent; Exculpatory Provisions

47

 

 

 

SECTION 7.04

Reliance by Administrative Agent

47

 

 

 

SECTION 7.05

Delegation of Duties

48

 

 

 

SECTION 7.06

Resignation of Administrative Agent

48

 

 

 

SECTION 7.07

Non-Reliance on Administrative Agent and Other Lenders

49

 

 

 

SECTION 7.08

Indemnification

49

 

 

 

SECTION 7.09

Other Agents

50

 

 

 

ARTICLE VIII MISCELLANEOUS

50

 

 

 

SECTION 8.01

Amendments, Etc.

50

 

 

 

SECTION 8.02

Notices, Etc.

51

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.03

No Waiver; Remedies

53

 

 

 

SECTION 8.04

Costs and Expenses

53

 

 

 

SECTION 8.05

Right of Setoff

55

 

 

 

SECTION 8.06

Binding Effect

55

 

 

 

SECTION 8.07

Assignments and Participations

55

 

 

 

SECTION 8.08

Confidentiality

60

 

 

 

SECTION 8.09

Governing Law

61

 

 

 

SECTION 8.10

Execution in Counterparts

61

 

 

 

SECTION 8.11

Jurisdiction, Etc.

61

 

 

 

SECTION 8.12

Patriot Act Notice

61

 

 

 

SECTION 8.13

No Advisory or Fiduciary Responsibility

61

 

 

 

SECTION 8.14

Waiver of Jury Trial

62

 

SCHEDULES

 

 

 

 

 

Schedule I

-

Commitments

Schedule II

-

Administrative Agent’s Office; Certain Addresses for Notices

Schedule 4.01(f)

-

Legal Proceedings

Schedule 5.01(h)

-

Affiliate Transactions

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Notice of Borrowing

Exhibit B

-

Form of Assignment and Acceptance

 

iii

--------------------------------------------------------------------------------


 

THREE-YEAR TERM LOAN CREDIT AGREEMENT

 

This Three-Year Term Loan Credit Agreement (this “Agreement”) dated as of
September 25, 2015 is among AbbVie Inc., a corporation existing under the laws
of the State of Delaware (the “Borrower”), the Lenders (as defined below) that
are parties hereto, and Bank of America, N.A., as administrative agent (together
with any successor thereto appointed pursuant to Article VII, and including any
applicable designated Affiliate, the “Administrative Agent”) for the Lenders.

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01             Certain Defined Terms.

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“AbbVie” means AbbVie Inc.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

 

“Advance” means an advance by a Lender pursuant to its Commitment to the
Borrower as part of a Borrowing.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

 

“Agent Parties” has the meaning set forth in Section 8.02(c).

 

“Agents” means, collectively, the Administrative Agent, the Arranger, the other
Lead Arrangers and each Syndication Agent.

 

1

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the introduction hereto.

 

“Agreement Value” means, with respect to any Hedge Agreement at any date of
determination, the amount, if any, that would be payable to any counterparty
thereunder in respect of the “agreement value” under such Hedge Agreement if
such Hedge Agreement were terminated on such date, calculated as provided in the
International Swap Dealers Association, Inc. Code of Standard Wording,
Assumptions and Provisions for Swaps, 1986 Edition.

 

“Anti-Corruption Laws” has the meaning set forth in Section 4.01(s).

 

“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Applicable Lending Office” or similar concept in
its Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which it became a Lender, or such other office, branch, Subsidiary or affiliate
of such Lender as such Lender may from time to time specify to the Borrower and
the Administrative Agent.

 

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

 

 

Public Debt Rating
S&P/Moody’s

 

Applicable Margin for
Eurocurrency Rate
Advances

 

Applicable
Margin for Base
Rate Advances

 

Level 1:

 

AA-/Aa3 or above

 

0.625

%

0.000

%

Level 2:

 

Less than Level I but at least A+/A1

 

0.750

%

0.000

%

Level 3:

 

Less than Level 2 but at least A/A2

 

0.875

%

0.000

%

Level 4:

 

Less than Level 3 but at least A-/A3

 

1.00

%

0.000

%

Level 5:

 

Less than Level 4 but at least BBB+/Baa1

 

1.125

%

0.125

%

Level 6:

 

Less than Level 5 but at least BBB/Baa2

 

1.25

%

0.250

%

Level 7:

 

Less than Level 6

 

1.50

%

0.500

%

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America, N.A. as
its “prime rate,” and (c) the Eurocurrency Rate on such day (or, if such day is
not a Business Day, the next preceding Business Day) for a deposit with a
maturity of one month plus 1%.  The “prime

 

2

--------------------------------------------------------------------------------


 

rate” is a rate set by Bank of America, N.A. based upon various factors
including Bank of America, N.A.’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America, N.A. shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(i).

 

“Borrowed Debt” means any Debt for money borrowed, including loans, hybrid
securities, debt convertible into Equity Interests and any Debt represented by
notes, bonds, debentures or other similar evidences of Debt for money borrowed.

 

“Borrower” has the meaning set forth in the recitals of this Agreement.

 

“Borrower Materials” has the meaning specified in Section 5.01.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders to the Borrower pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, Chicago or London and any day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurocurrency market.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Closing Date” means the date on which each of the conditions set forth in
Section 3.02 have been satisfied (or waived in accordance with Section 8.01);
provided that such date shall be on or before November 9, 2015.

 

“Commitment” means as to any Lender, the commitment of such Lender to make an
Advance pursuant to Section 2.01, as such commitment may be reduced from time to
time pursuant to the terms hereof.  The initial amount of each Lender’s
Commitment is (a) the amount set forth in the column labeled “Commitment”
opposite such Lender’s name on Schedule I hereto, or (b) if such Lender has
entered into any Assignment and Acceptance, the amount set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 8.07(d), as such amount may be reduced pursuant to Section 2.04.  As of
the Effective Date, the aggregate amount of the Commitments is $2,000,000,000,
as such amount may be reduced in accordance with Section 2.04 or 6.01.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

3

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, for any fiscal period, the Consolidated net income
of the Borrower and its Subsidiaries for such period determined in accordance
with GAAP plus the following, to the extent deducted in calculating such
Consolidated net income:  (a) Consolidated Interest Expense, (b) the provision
for Federal, state, local and foreign taxes based on income, profits, revenue,
business activities, capital or similar measures payable by the Borrower and its
Subsidiaries in each case, as set forth on the financial statements of the
Consolidated Group, (c) depreciation and amortization expense, (d) any
extraordinary or unusual charges, expenses or losses, (e) net after-tax losses
(including all fees and expenses or charges relating thereto) on sales of assets
outside of the ordinary course of business and net after-tax losses from
discontinued operations, (f) any net after-tax losses (including all fees and
expenses or charges relating thereto) on the retirement of debt, (g) any other
nonrecurring or non-cash charges, expenses or losses (including charges, fees
and expenses incurred in connection with the Transactions or any issuance of
Debt or equity, acquisitions, investments, restructuring activities, asset sales
or divestitures permitted hereunder, whether or not successful) (h) minority
interest expense, and (i) non-cash stock option expenses, non-cash equity-based
compensation and/or non-cash expenses related to stock-based compensation, and
minus, to the extent included in calculating such Consolidated net income for
such period, the sum of (i) any extraordinary or unusual income or gains,
(ii) net after-tax gains (less all fees and expenses or charges relating
thereto) on the sales of assets outside of the ordinary course of business and
net after-tax gains from discontinued operations (without duplication of any
amounts added back in clause (b) of this definition), (iii) any net after-tax
gains (less all fees and expenses or charges relating thereto) on the retirement
of debt, (iv) any other nonrecurring or non-cash income and (v) minority
interest income, all as determined on a Consolidated basis. Consolidated EBITDA
will be calculated on a pro forma basis as if the Transactions and any related
incurrence or repayment of Debt by the Borrower or any of its Subsidiaries had
occurred on the first day of the relevant period, but shall not take into
account any cost savings projected to be realized as a result of such
acquisition or disposition other than cost savings permitted to be included
under Regulation S-X of the Securities and Exchange Commission. In addition, in
the event that the Borrower or any of its Subsidiaries acquired or disposed of
any Person, business unit or line of business or made any investment during the
relevant period, Consolidated EBITDA will be determined giving pro forma effect
to such acquisition, disposition or investment as if such acquisition,
disposition or investment and any related incurrence or repayment of Debt had
occurred on the first day of the relevant period, but shall not take into
account any cost savings projected to be realized as a result of such
acquisition or disposition other than cost savings permitted to be included
under Regulation S-X of the Securities and Exchange Commission.

 

“Consolidated Group” means the Borrower and its Subsidiaries.

 

“Consolidated Interest Expense” means, for any fiscal period, the total interest
expense of the Borrower and its Subsidiaries on a Consolidated basis determined
in accordance with GAAP, including the imputed interest component of capitalized
lease obligations during such period, and all commissions, discounts and other
fees and charges owed with respect to letters of credit, if any, and net costs
under Hedge Agreements; provided that if the Borrower or any of its Subsidiaries
acquired or disposed of any Person

 

4

--------------------------------------------------------------------------------


 

or line of business during the relevant period, Consolidated Interest Expense
will be determined giving pro forma effect to any incurrence or repayment of
Debt related to such acquisition or disposition as if such incurrence or
repayment of Debt had occurred on the first day of the relevant period.

 

“Consolidated Net Assets” means the aggregate amount of assets (less applicable
reserves and other properly deductible items) after deducting therefrom all
current liabilities, as set forth on the Consolidated balance sheet of the
Consolidated Group most recently furnished to the Lenders pursuant to
Section 5.01(i)(ii) prior to the time as of which Consolidated Net Assets shall
be determined.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Borrowed Debt of the Borrower and its Subsidiaries determined on a
Consolidated basis as of such date.

 

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Reporting Entity on the first day of such period
or whose election to the board of directors of the Reporting Entity is approved
by a majority of the other Continuing Directors.

 

“Conversion”, “Convert”, or “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or 2.08.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below directly guaranteed in any
manner by such Person, or the payment of which is otherwise provided for by such
Person, and (i) all Debt referred to in clauses (a) through (h) above secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or

 

5

--------------------------------------------------------------------------------


 

similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement specified in Article VI that notice be given
or time elapse or both.

 

“Default Interest” has the meaning specified in Section 2.06(b).

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that for the avoidance of doubt, a Lender
shall not be a Defaulting Lender solely by virtue of (A) the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a governmental authority or (B) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian or
custodian or similar official by a governmental authority under or based on the
law of the country where such Person is organized if the applicable law of such
jurisdiction requires that such appointment not be publicly disclosed, in any
such case, where such ownership or action, as applicable, does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and

 

6

--------------------------------------------------------------------------------


 

binding as to such Lender absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Dollars” and the “$” sign each means lawful currency of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower substantially all the
property of which is located, or substantially all of the business of which is
carried on, within the United States (excluding its territories and possessions
and Puerto Rico), provided, however, that the term shall not include any
Subsidiary of the Borrower which (i) is engaged principally in the financing of
operations outside of the United States or in leasing personal property or
financing inventory, receivables or other property or (ii) does not own a
Principal Domestic Property.

 

“Effective Date” means the date the conditions set forth in Section 3.01 are
satisfied (or waived in accordance with Section 8.01).

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $10,000,000,000; (d) a commercial
bank organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $10,000,000,000, so long as such bank is
acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (d); and (e) any
other Person approved by the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, by the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that no Defaulting Lender
(or Person who would be a Defaulting Lender upon becoming a Lender) nor the
Borrower nor any Affiliate of the Borrower shall qualify as an Eligible
Assignee.

 

“Embargoed Person” means (a) any country or territory that is the target of a
sanctions program administered by OFAC or (b) any Person that (i) is or is owned
or controlled by a Person publicly identified on the most current list of
“Specially Designated Nationals and Blocked Persons” published by OFAC, (ii) is
the target of a sanctions program or sanctions list (A) administered by OFAC,
the European Union or Her Majesty’s Treasury, or (B) under the International
Emergency Economic Powers Act, the Trading with the Enemy Act, the Iran
Sanctions Act, the Comprehensive Iran Sanctions, Accountability and Divestment
Act, and the Iran Threat Reduction and Syria Human Rights Act, each as amended,
section 1245 of the National Defense Authorization Act for Fiscal Year 2012 or
any Executive Order promulgated pursuant to any of the foregoing (collectively
(A) and (B) referred to as “Sanctions”) or (iii) resides, is organized or

 

7

--------------------------------------------------------------------------------


 

chartered, or has a place of business in a country or territory that is the
subject of a Sanctions program administered by OFAC that prohibits dealing with
the government of such country or territory (unless such Person has an
appropriate license to transact business in such country or territory or
otherwise is permitted to reside, be organized or chartered or maintain a place
of business in such country or territory without violating any Sanctions).

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means:

 

(a)           (i) the occurrence of a reportable event, within the meaning of
Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC, or (ii) the
requirements of subsection (1) of Section 4043(b) of ERISA (without regard to
subsection (2) of such Section) are being met with a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in

 

8

--------------------------------------------------------------------------------


 

paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days;

 

(b)           the application for a minimum funding waiver with respect to a
Plan;

 

(c)           the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA);

 

(d)           the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;

 

(e)           the withdrawal by the Borrower or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA;

 

(f)            the conditions for the imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; or

 

(g)           the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that could constitute grounds for the
termination of, or the appointment of a trustee to administer, a Plan.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period;
provided that if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided that if such
rate is not available, the Eurocurrency Rate shall be the arithmetic mean
(rounded up to four decimal places) of the rates quoted by the Reference Banks
to leading banks in the London interbank market for the offering of deposits in
the applicable currency for such Interest Period, in each case as of 11:00 A.M.,
London time on the Quotation Day.

 

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(ii).

 

“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable

 

9

--------------------------------------------------------------------------------


 

at any time during such Interest Period under regulations issued from time to
time by the Board of Governors of the Federal Reserve System (or any successor
thereto) for determining the actual reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurocurrency
Rate Advances is determined) having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” has the meaning specified in Section 2.13(a).

 

“Existing 2015 Notes” means AbbVie’s (i) 1.200% Senior Notes due 2015 in an
aggregate principal amount of $3,500,000,000 and (ii) Floating Rate Senior Notes
due 2015 in an aggregate principal amount of $500,000,000, each as issued under
an Indenture, dated as of November 8, 2012, between AbbVie and U.S. Bank
National Association, as trustee, as supplemented by Supplemental Indenture
No. 1, dated as of November 8, 2012, between AbbVie and U.S. Bank National
Association, as trustee.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version of such Sections
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code and any intergovernmental agreements between the United States and
any other jurisdiction entered into in connection with the foregoing (including
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction pursuant to any such intergovernmental agreement).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America, N.A. on such day on such
transactions as determined by the Administrative Agent.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated,

 

10

--------------------------------------------------------------------------------


 

classified or regulated as “hazardous” or “toxic” or as a “pollutant” or
“contaminant” under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Information” has the meaning specified in Section 8.08.

 

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into Eurocurrency
Rate Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, with respect to Eurocurrency
Rate Advances, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below.  The duration of each
such Interest Period shall be one, two, three or six months, as the Borrower
may, upon written notice received by the Administrative Agent not later than
11:00 A.M. (Chicago time) on the third Business Day prior to the first day of
such Interest Period (or, at such later time as the Administrative Agent, in its
reasonable discretion, may agree to), select; provided, however, that:

 

(a)           the Borrower may not select any Interest Period that ends after
the Maturity Date;

 

(b)           Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration (it
being understood that the Borrower shall be permitted to make multiple
Borrowings consisting of Eurocurrency Rate Advances on the same date, each of
which may be of different durations);

 

(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next succeeding calendar month, the last day of such Interest
Period shall occur on the immediately preceding Business Day; and

 

(d)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

11

--------------------------------------------------------------------------------


 

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

 

“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC and Morgan Stanley Senior Funding, Inc.

 

“Lenders” means, collectively, (a) each bank, financial institution and other
institutional lender listed on the signature pages hereof and (b) each Eligible
Assignee that shall become a party hereto pursuant to Section 8.07(a), (b) and
(c).

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means this Agreement and any amendments or notes entered into
in connection herewith.

 

“Losses” has the meaning specified in Section 8.04(b).

 

“Margin Stock” has the meaning provided in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Consolidated Group taken as a whole,
(b) the rights and remedies of the Administrative Agent or any Lender under this
Agreement, taken as a whole, or (c) the ability of the Borrower to perform its
payment obligations under this Agreement.

 

“Maturity Date” means the date that is the third anniversary of the Closing
Date.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Non-Consenting Lender” has the meaning specified in Section 8.01(b).

 

12

--------------------------------------------------------------------------------


 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Notice” has the meaning specified in Section 8.02(d).

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time.

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such
Lender’s having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” has the meaning specified in Section 2.13(b).

 

“Participant Register” has the meaning specified in Section 8.07(e).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning specified in Section 5.01.

 

“Prepayment Minimum” means $50,000,000.

 

“Prepayment Multiple” means $5,000,000.

 

“Previously Delivered Financial Statements” means (a) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for the fiscal years ended on
December 31, 2012, December 31, 2013 and December 31, 2014 and (b) unaudited
consolidated balance sheets

 

13

--------------------------------------------------------------------------------


 

and related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for the fiscal quarter ended June 30, 2015.

 

“Principal Domestic Property” means any building, structure or other facility,
together with the land upon which it is erected and fixtures comprising a part
thereof, used primarily for manufacturing, processing, research, warehousing or
distribution located in the United States (excluding its territories and
possessions and Puerto Rico) owned or leased by any member of the Consolidated
Group the net book value of which on the date as of which the determination is
being made exceeds 2% of Consolidated Net Assets, other than any such building
structure or other facility or portion of any thereof (a) which is an air or
water pollution control facility financed by obligations issued by a State or
local governmental unit or (b) which the Chief Executive Officer, any President,
the Chief Financial Officer, the Controller or the Treasurer of the Borrower
determines in good faith is not of material importance to the total business
conducted, or assets owned, by the Consolidated Group taken as a whole.

 

“Projections” means any projections and any forward looking statements
(including statements with respect to booked business) of the Consolidated Group
furnished to the Lenders or the Administrative Agent by or on behalf of the
Borrower prior to the Closing Date.

 

“Public Debt Rating” means, as of any date and subject to the provisions of the
next succeeding sentence, the lowest rating that has been most recently
announced by each of S&P or Moody’s, as the case may be, for any class of
non-credit enhanced long-term senior unsecured debt issued by AbbVie.  For
purposes of the foregoing:  (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin shall be set in accordance
with Level 7 under the definition of Applicable Margin; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin shall be based upon the higher of such ratings, except that,
in the event that the lower of such ratings is more than one level below the
higher of such ratings, the Applicable Margin shall be based upon the level
immediately above the lower of such ratings; (d) if any rating established by
S&P or Moody’s shall be changed, such change shall be effective as of the date
on which such change is first announced publicly by the rating agency making
such change; and (e) if S&P or Moody’s shall change the basis on which ratings
are established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.

 

“Public Lender” has the meaning set forth in Section 5.01.

 

“Quotation Day” means with respect to any Interest Period, two Business Days
prior to the first day of such Interest Period, unless market practice differs
in the London interbank market for the Dollar, in which case the Quotation Day
shall be determined by the Administrative Agent in accordance with market
practice in the London interbank market (and if quotations would normally be
given by leading banks in the London interbank market on more than one day, the
Quotation Day shall be the last of those days).

 

14

--------------------------------------------------------------------------------


 

“Reference Banks” means such banks as may be appointed by the Administrative
Agent (and agreed by such bank) in consultation with the Borrower.

 

“Register” has the meaning specified in Section 8.07(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Removal Effective Date” has the meaning provided in Section 7.06(b).

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the
unused Commitments and aggregate outstanding principal amount of Advances at
such time; provided that the Commitment of, and the Advances held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Resignation Effective Date” has the meaning provided in Section 7.06(a).

 

“Responsible Officer” means, with respect to the Borrower, the Chief Executive
Officer, the Chief Financial Officer, the Treasurer, the Controller, any
Assistant Treasurer, the Director, Capital Markets and Global Treasury
Operations and the General Counsel of the Borrower (or other executive officer
of the Borrower performing similar functions) or any other officer of the
Borrower responsible for overseeing or reviewing compliance with this Agreement.

 

“Restricted Margin Stock” means Margin Stock owned by the Consolidated Group the
value of which (determined as required under clause 2(i) of the definition of
“Indirectly Secured” set forth in Regulation U) represents not more than 33% of
the aggregate value (determined as required under clause (2)(i) of the
definition of “Indirectly Secured” set forth in Regulation U), on a consolidated
basis, of the property and assets of the Consolidated Group (excluding any
Margin Stock) that is subject to the provisions of Section 5.02(a) or (b).

 

“S&P” means Standard & Poor’s Financial Services LLC (or any successor thereof).

 

“Sanctions” has the meaning specified in the definition of Embargoed Person.

 

“Screen Rate” has the meaning set forth in the definition of “Eurocurrency
Rate”.

 

“Significant Subsidiary” means any Subsidiary of the Borrower that constitutes a
“significant subsidiary” under Regulation S-X promulgated by the Securities and
Exchange Commission, as in effect from time to time.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b)

 

15

--------------------------------------------------------------------------------


 

was so maintained and in respect of which the Borrower or any ERISA Affiliate
could have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Syndication Agents” means JPMorgan Chase Bank, N.A. and Morgan Stanley Senior
Funding, Inc.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including back-up withholdings), assessments, fees or
other like charges imposed by any governmental authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of the Advances, and the use of the proceeds
thereof described in Section 2.15.

 

“Type” refers to a Base Rate Advance or a Eurocurrency Rate Advance.

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“Unrestricted Margin Stock” means any Margin Stock owned by the Consolidated
Group which is not Restricted Margin Stock.

 

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02             Computation of Time Periods.  In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from”

 

16

--------------------------------------------------------------------------------


 

means “from and including”, the word “through” means “through and including” and
each of the words “to” and “until” mean “to but excluding”.

 

SECTION 1.03             Accounting Terms.  Except as otherwise expressly
provided herein, all accounting terms not specifically defined herein shall be
construed in accordance with, and all financial data (including financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, generally accepted accounting principles as in
effect in the United States from time to time (“GAAP”) (it being agreed that all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Debt or other
liabilities of a member of the Consolidated Group at “fair value”, as defined
therein and (ii) any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof).  If at any time any change in GAAP would
affect the calculation of any covenant set forth herein and either the Borrower
or the Required Lenders shall so request, the Administrative Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such covenant to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
covenant shall continue to be calculated in accordance with GAAP prior to such
change and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders, concurrently with the delivery of any financial statements or reports
with respect to such covenant, statements setting forth a reconciliation between
calculations of such covenant made before and after giving effect to such change
in GAAP.

 

SECTION 1.04             Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein and (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereto.

 

17

--------------------------------------------------------------------------------


 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01             The Advances.  Each Lender severally and not jointly
agrees, on the terms and conditions hereinafter set forth, to make Advances on
the Closing Date to the Borrower in an amount equal to such Lender’s Commitment
immediately prior to the making of the Advance.  Each Lender’s Commitment shall
expire upon the making of the Advances on the Closing Date.  The Borrower may
prepay Advances pursuant to Section 2.09, provided that Advances may not be
reborrowed once repaid.

 

SECTION 2.02             Making the Advances.  (a)  Each Borrowing shall be made
on notice by the Borrower, given not later than (x) 9:00 A.M. (Chicago time) on
the third Business Day prior to the Closing Date (or, at such later time as the
Administrative Agent, in its reasonable discretion, may agree to) in the case of
a Borrowing consisting of Eurocurrency Rate Advances or (y) 9:00 A.M. (Chicago
time) on the Closing Date in the case of a Borrowing consisting of Base Rate
Advances, to the Administrative Agent, which shall give to each Lender prompt
notice thereof by telecopier or other electronic communication.  The notice of a
Borrowing (the “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing, including by telecopier (or other electronic
communication) in substantially the form of Exhibit A hereto, specifying therein
the requested (i) date of such Borrowing (which shall be a Business Day),
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, (iv) initial Interest Period for such Advance, if such Borrowing is
to consist of Eurocurrency Rate Advances, and (v) account or accounts in which
the proceeds of the Borrowing should be credited.  Each Lender shall, before
11:00 A.M. (Chicago time) on the Closing Date make available for the account of
its Applicable Lending Office to the Administrative Agent at the applicable
Administrative Agent’s Office, in same day funds, such Lender’s ratable portion
of such Borrowing.  After the Administrative Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower in
immediately available funds to the account or accounts specified by the Borrower
to the Administrative Agent in the Notice of Borrowing relating to the
applicable Borrowing.

 

(b)           Anything in Section 2.02(a) to the contrary notwithstanding,
(i) the Borrower may not select Eurocurrency Rate Advances if the obligation of
the Lenders to make Eurocurrency Rate Advances shall then be suspended pursuant
to Section 2.07 or 2.11 and (ii) the Eurocurrency Rate Advances may not be
outstanding as part of more than ten separate Borrowings.

 

(c)           The Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any reasonable loss, cost or expense incurred by
such Lender as a result of any failure to fulfill on or before the Closing Date
the applicable conditions set forth in Article III, including, without
limitation, any reasonable loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the

 

18

--------------------------------------------------------------------------------


 

Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

 

(d)           Unless the Administrative Agent shall have received notice from a
Lender prior to the time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the Closing Date in accordance
with Section 2.02(a) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount. 
If and to the extent that any Lender shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to pay or to repay to the Administrative Agent forthwith on demand such
corresponding amount and to pay interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is paid
or repaid to the Administrative Agent, at (i) in the case of the Borrower, the
higher of (A) the interest rate applicable at the time to Advances comprising
such Borrowing and (B) the cost of funds incurred by the Administrative Agent in
respect of such amount and (ii) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender shall pay to the Administrative Agent such corresponding
principal amount, such amount so paid shall constitute such Lender’s Advance as
part of such Borrowing for all purposes of this Agreement.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

(e)           The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the Closing Date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on the Closing Date.

 

(f)            If any Lender makes available to the Administrative Agent funds
for any Advance to be made by such Lender as provided herein, and such funds are
not made available to the Borrower by the Administrative Agent because the
conditions to such Borrowing are not satisfied or waived in accordance with the
terms hereof, the Administrative Agent shall promptly return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

SECTION 2.03             Fees.  The Borrower shall pay to the Administrative
Agent and each Arranger for their respective accounts (or that of their
applicable Affiliate) such fees as may from time to time be agreed between any
of the Consolidated Group and the Administrative Agent and/or such Arranger.

 

SECTION 2.04             Termination or Reduction of the Commitments. 
(a) Ratable Reduction or Termination.  The Borrower shall have the right, upon
at least three Business Days’ notice to the Administrative Agent, to terminate
in whole or permanently reduce ratably in part the unused portions of
Commitments of the Lenders; provided that each partial reduction shall be in an
aggregate amount of not less than $50,000,000 and an integral multiple of
$5,000,000 in

 

19

--------------------------------------------------------------------------------


 

excess thereof; provided further that any such notice may state that such notice
is conditioned upon the effectiveness of other credit facilities or the
consummation of a specific transaction, in which case such notice may be revoked
by the Borrower if such condition is not satisfied.

 

(b)           Defaulting Lender Commitment Reductions.  The Borrower may
terminate the unused amount of the Commitments of any Lender that is a
Defaulting Lender upon not less than three Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), it being
understood that notwithstanding such Commitment termination, the provisions of
Section 2.17(c) will continue to apply to all amounts thereafter paid by the
Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts); provided
that such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.

 

SECTION 2.05             Repayment of Advances.  The Borrower shall repay on the
Maturity Date to the Administrative Agent for the ratable account of the Lenders
the aggregate principal amount of all Advances made to the Borrower outstanding
on such date.

 

SECTION 2.06             Interest on Advances.  (a)  Scheduled Interest.  The
Borrower shall pay interest on the unpaid principal amount of each Advance made
to it from the date of such Advance until such principal amount shall be paid in
full, at the following rates per annum:

 

(i)            Base Rate Advances.  During such periods as such Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (A) the
Base Rate in effect from time to time and (B) the Applicable Margin, payable in
arrears quarterly on the last Business Day of each March,  June,  September and
December,  during such periods and on the date the Advances are paid in full.

 

(ii)           Eurocurrency Rate Advances.  During such periods as such Advance
is a Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance, and (B) the Applicable Margin, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

 

(b)           Default Interest.  Upon the occurrence and during the continuance
of an Event of Default pursuant to Section 6.01(a), the Administrative Agent
shall, upon the request of the Required Lenders, require the Borrower to pay
interest (“Default Interest”), which amount shall accrue as of the date of
occurrence of the Event of Default, on (i) amounts that are overdue, payable in
arrears on the dates referred to in Section 2.06(a)(i) or 2.06(a)(ii), at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such overdue amount pursuant to Section 2.06(a)(i) or
2.06(a)(ii) and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from

 

20

--------------------------------------------------------------------------------


 

the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to Section 2.06(a)(i),
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Administrative Agent.

 

(c)           Additional Interest on Eurocurrency Rate Advances.  The Borrower
shall pay to each Lender, so long as and to the extent such Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each Advance of such Lender made to the Borrower that is a
Eurocurrency Rate Advance, from the date of such Advance until such principal
amount is paid in full, at an interest rate per annum equal at all times to the
remainder obtained by subtracting (a) the Eurocurrency Rate for the applicable
Interest Period for such Advance from (b) the rate obtained by dividing such
Eurocurrency Rate by a percentage equal to 100% minus the Eurocurrency Rate
Reserve Percentage of such Lender for such Interest Period, payable on each date
on which interest is payable on such Advance.  Such Lender shall as soon as
practicable provide notice to the Administrative Agent and the Borrower of any
such additional interest arising in connection with such Advance, which notice
shall be conclusive and binding, absent demonstrable error.

 

SECTION 2.07             Interest Rate Determination.  (a)  The Administrative
Agent shall give prompt notice to the Borrower and the Lenders of the applicable
interest rate determined by the Administrative Agent for purposes of
Section 2.06(a)(i) or 2.06(a)(ii).

 

(b)           If, with respect to any Eurocurrency Rate Advances, (i) the
Administrative Agent shall have determined (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Eurocurrency Rate for such Interest Period or
(ii) the Required Lenders notify the Administrative Agent that (x) they are
unable to obtain matching deposits in the London inter-bank market at or about
11:00 A.M. (London time) on the second Business Day before the making of a
Borrowing in sufficient amounts to fund their respective Advances as a part of
such Borrowing during its Interest Period or (y) the Eurocurrency Rate for any
Interest Period for such Advances will not adequately and fairly reflect the
cost to the Required Lenders of making, funding or maintaining their respective
Eurocurrency Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Borrower and the Lenders, whereupon (A) the
Borrower will, on the last day of the then existing Interest Period therefor,
either, (w) prepay such Advances or (x) Convert such Advances into Base Rate
Advances and (B) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended, until the Administrative
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

 

(c)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances made to the Borrower in accordance
with the provisions contained in the definition of “Interest Period” in
Section 1.01, the Administrative Agent will forthwith so notify the Borrower and
the Lenders and such Eurocurrency Rate Advances will

 

21

--------------------------------------------------------------------------------


 

automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

 

(d)           Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurocurrency Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, be Converted into a Base Rate
Advance (unless the Required Lenders otherwise consent) and (ii) the obligation
of the Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances
shall be suspended.

 

SECTION 2.08             Optional Conversion of Advances.  The Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
10:00 A.M. (Chicago time) on the third Business Day prior to the date of the
proposed Conversion (or in the case of a Conversion into Base Rate Advances, the
Business Day prior), and subject to the provisions of Sections 2.07 and 2.11,
Convert all Advances made to the Borrower of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurocurrency Rate Advances,
any Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.01 and no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b).  Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion (which
shall be a Business Day), (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance.  Each notice of Conversion shall be
irrevocable and binding on the Borrower giving such notice.

 

SECTION 2.09             Optional Prepayments of Advances.  The Borrower may,
upon written notice to the Administrative Agent stating the proposed date and
aggregate principal amount of the proposed prepayment, given not later than
10:00 A.M. (Chicago time) on the date (which date shall be a Business Day) of
such proposed prepayment, in the case of a Borrowing consisting of Base Rate
Advances, and not later than 10:00 A.M. (Chicago time) at least two Business
Days prior to the date of such proposed prepayment (or, at such later time as
the Administrative Agent, in its reasonable discretion, may agree to), in the
case of a Borrowing consisting of Eurocurrency Rate Advances, and if such notice
is given, the Borrower shall, prepay the outstanding principal amount of the
Advances comprising part of the same Borrowing made to the Borrower in whole or
ratably in part, and in the case of any Eurocurrency Rate Borrowing, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that (i) each partial prepayment shall be in an
aggregate principal amount of the Prepayment Minimum or a Prepayment Multiple in
excess thereof and (ii) if any prepayment of a Eurocurrency Rate Advance is made
on a date other than the last day of an Interest Period for such Eurocurrency
Rate Advance, the Borrower shall also pay any amount owing pursuant to
Section 8.04(c); and provided, further, that, subject to clause (ii) of the
immediately preceding proviso, any such notice may state that such notice is
conditioned upon the effectiveness of other credit facilities or the
consummation of a specific transaction, in which case such notice may be revoked
by the Borrower if such condition is not satisfied.

 

SECTION 2.10             Increased Costs.  (a)  If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any

 

22

--------------------------------------------------------------------------------


 

directive, guideline or request from any central bank or other governmental
authority including, without limitation, any agency of the European Union or
similar monetary or multinational authority (whether or not having the force of
law), in each case after the date hereof (or with respect to any Lender (or the
Administrative Agent), if later, the date on which such Lender (or the
Administrative Agent) becomes a Lender (or the Administrative Agent)), there
shall be any increase in the cost to any Lender or the Administrative Agent of
agreeing to make or making, funding or maintaining Advances (excluding for
purposes of this Section 2.10 any such increased costs resulting from (i) Taxes
as to which such Lender is indemnified under Section 2.13, (ii) Excluded Taxes,
or (iii) Other Taxes), then the Borrower shall from time to time, upon demand by
such Lender or the Administrative Agent (with a copy of such demand to the
Administrative Agent, if applicable), pay to the Administrative Agent for the
account of such Lender (or for its own account, if applicable) additional
amounts sufficient to compensate such Lender or the Administrative Agent for
such increased cost.  A certificate describing such increased costs in
reasonable detail delivered to the Borrower shall be conclusive and binding for
all purposes, absent demonstrable error.

 

(b)           If any Lender reasonably determines that compliance with any law
or regulation or any directive, guideline or request from any central bank or
other governmental authority including, without limitation, any agency of the
European Union or similar monetary or multinational authority (whether or not
having the force of law), in each case promulgated or given after the date
hereof (or with respect to any Lender, if later, the date on which such Lender
becomes a Lender), affects or would affect the amount of capital, insurance or
liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital,
insurance or liquidity is increased by or based upon the existence of such
Lender’s commitment to lend hereunder and other commitments of this type, the
Borrower shall, from time to time upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital, insurance or
liquidity to be allocable to the existence of such Lender’s Advances or
commitment to lend hereunder.  A certificate as to such amounts submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes, absent demonstrable error.

 

(c)           Notwithstanding anything in this Section 2.10 to the contrary, for
purposes of this Section 2.10, (A) the Dodd Frank Wall Street Reform and
Consumer Protection Act and the rules and regulations issued thereunder or in
connection therewith or in implementation thereof, and (B) all requests, rules,
guidelines and directions promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any similar or successor agency,
or the United States or foreign regulatory authorities, in each case, pursuant
to Basel III) shall be deemed to have been enacted following the date hereof (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender); provided that no Lender shall demand compensation pursuant to this
Section 2.10(c) unless such Lender is making corresponding demands on similarly
situated borrowers in comparable credit facilities to which such Lender is a
party.

 

23

--------------------------------------------------------------------------------


 

SECTION 2.11             Illegality.   Notwithstanding any other provision of
this Agreement, (a) if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority, including without limitation, any agency of the European Union or
similar monetary or multinational authority, asserts that it is unlawful, for
such Lender or its Applicable Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or to fund or maintain Eurocurrency
Rate Advances hereunder, (i) each Eurocurrency Rate Advance of such Lender will
automatically, upon such notification, be Converted into a Base Rate Advance and
(ii) the obligation of such Lender to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and such Lender that the
circumstances causing such suspension no longer exist and (b) if Lenders
constituting the Required Lenders so notify the Administrative Agent, (i) each
Eurocurrency Rate Advance of each Lender will automatically, upon such
notification, Convert into a Base Rate Advance and (ii) the obligation of each
Lender to make Eurocurrency Rate Advances or to Convert Advances into
Eurocurrency Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and each Lender that the circumstances causing such
suspension no longer exist.

 

SECTION 2.12             Payments and Computations.  (a)  The Borrower shall
make each payment required to be made by it under this Agreement not later than
11:00 A.M. (Chicago time) on the day when due to the Administrative Agent at the
applicable Administrative Agent’s Office in same day funds.  The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest ratably (other than amounts payable
pursuant to Section 2.02(c), 2.06(c), 2.10, 2.11, 2.13, 2.14 or 8.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement.  Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder in respect of the interest assigned thereby to the
assignor for amounts which have accrued to but excluding the effective date of
such assignment and to the assignee for amounts which have accrued from and
after the effective date of such assignment.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.

 

(b)           The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender by the Borrower is not made when due hereunder, to
charge from time to time against any or all of the Borrower’s accounts with such
Lender any amount so due, unless otherwise agreed between the Borrower and such
Lender.

 

(c)           All computations of interest based on the Base Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurocurrency Rate or
the Federal Funds Rate (other than determinations of the Base Rate made at any
time by reference to the Federal Funds Rate), shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period

 

24

--------------------------------------------------------------------------------


 

for which such interest or such fees are payable.  Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent demonstrable error.

 

(d)           Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest; provided, however, that, if such extension
would cause payment of interest on or principal of Eurocurrency Rate Advances to
be made in the next following calendar month, such payment shall be made on the
immediately preceding Business Day.

 

(e)           Unless the Administrative Agent shall have received written notice
from the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent,
following prompt notice thereof, forthwith on demand such amount distributed to
such Lender, together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

SECTION 2.13             Taxes.  (a)  Any and all payments by or on behalf of
the Borrower under any Loan Document shall be made, in accordance with
Section 2.12, free and clear of and without deduction for any and all present or
future Taxes, including levies, imposts, deductions, charges and withholdings,
and all liabilities with respect thereto, excluding, in the case of each Lender
and each Agent, (i) taxes imposed on (or measured by) its overall net income
(however denominated), franchise taxes, and branch profits taxes, in each case
only to the extent imposed by the jurisdiction under the laws of which such
Lender or such Agent, as the case may be, is organized or any political
subdivision thereof, by the jurisdiction of such Lender’s Applicable Lending
Office or any political subdivision thereof or as a result of a present or
former connection between such Lender and the jurisdiction imposing such Tax
(other than connections arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Advance or Loan Document), (ii) any branch profits Taxes imposed
by the United States, (iii) backup withholding Tax imposed by the United States
on payments by the Borrower to any Lender, (iv) any Tax that is imposed by the
United States by reason of such recipient’s failure to comply with
Section 2.13(f), and (v) any taxes imposed under FATCA, including as a result of
such recipient’s failure to comply with Section 2.13(f)(iii) (all such excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments under any Loan Document being hereinafter referred to as
“Excluded Taxes”).  If the Borrower shall be required by applicable law to
deduct any Taxes from or in respect of any sum payable under any Loan Document
to any Lender or any Agent, (A) the Borrower shall make such deductions and
(B) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law. If the Borrower
shall be required by applicable law to deduct

 

25

--------------------------------------------------------------------------------


 

any Taxes other than Excluded Taxes from or in respect of any sum payable under
any Loan Document to any Lender or any Agent, the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.13) such
Lender or such Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made.

 

(b)           In addition, without duplication of any other obligation set forth
in this Section 2.13, the Borrower agrees to pay any present or future stamp and
documentary Taxes and any other excise or property Taxes, charges or similar
levies that arise from any payment made by it under any Loan Document or from
the execution, delivery or registration of, or performance under, or otherwise
with respect to, any Loan Document (hereinafter referred to as “Other Taxes”),
except to the extent such Other Taxes are Other Connection Taxes imposed solely
as a result of an assignment or the designation of a new Applicable Lending
Office.

 

(c)           Without duplication of any other obligation set forth in this
Section 2.13, the Borrower shall indemnify each Lender and each Agent for the
full amount of Taxes (other than Excluded Taxes) and Other Taxes (except to the
extent such Other Taxes are Other Connection Taxes imposed solely as a result of
an assignment or the designation of a new Applicable Lending Office) imposed on
or paid by such Lender or such Agent, as the case may be, in respect of Advances
made to the Borrower and any liability (including, without limitation,
penalties, interest and expenses) arising therefrom or with respect thereto. 
This indemnification shall be made within 30 days from the date such Lender or
such Agent, as the case may be, makes written demand therefor.

 

(d)           Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so) and (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 8.07(e) relating to the maintenance of a
Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant governmental
authority.  A certificate describing in reasonable detail the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)           Within 30 days after the date of any payment of Taxes or Other
Taxes for which the Borrower is responsible under this Section 2.13, the
Borrower shall furnish to the Administrative Agent, at its address as specified
pursuant to Section 8.02, the original or a certified copy of a receipt
evidencing payment thereof.

 

(f)            (i)            Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the

 

26

--------------------------------------------------------------------------------


 

Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.13(f)(iii) below) or the documentation set forth in
Section 2.13(f)(ii) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, any Foreign
Lender, if it is legally entitled to do so, shall deliver to the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(1)           executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of either Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, a portfolio interest certificate in compliance
with Section 2.13(f)(ii)(3)(x), IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
certificate in compliance with Section 2.13(f)(ii)(3)(x) on behalf of such
partner or partners.

 

27

--------------------------------------------------------------------------------


 

In addition, any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.

 

(iii)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for the purposes of this clause
2.14(f)(iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)           In the event that an additional payment is made under
Section 2.13(a) or 2.13(c) for the account of any Lender and such Lender, in its
sole discretion exercised in good faith, determines that it has irrevocably
received a refund of any tax paid or payable by it in respect of or calculated
with reference to the deduction or withholding giving rise to such additional
payment, such Lender shall, to the extent that it determines that it can do so
without prejudice to the retention of the amount of such refund, pay to the
Borrower such amount as such Lender shall, in its reasonable discretion
exercised in good faith, have determined is attributable to such deduction or
withholding and will leave such Lender (after such payment) in no worse position
than it would have been had the Borrower not been required to make such
deduction or withholding.  Nothing contained in this Section 2.13(g) shall
(i) interfere with the right of a Lender to arrange its tax affairs in whatever
manner it thinks fit or (ii) oblige any Lender to disclose any information
relating to its tax returns, tax affairs or any computations in respect thereof
or (iii) require any Lender to take or refrain from taking any action that would
prejudice its ability to benefit from any other credits, reliefs, remissions or
repayments to which it may be entitled.

 

(h)           Each party’s obligations under this Section 2.13 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the

 

28

--------------------------------------------------------------------------------


 

replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under the Loan Documents.

 

(i)            For purposes of this Section 2.13, the term “applicable law”
includes FATCA.

 

SECTION 2.14             Sharing of Payments, Etc.  Subject to Section 2.17 in
the case of a Defaulting Lender, if any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.02(c), 2.06(c), 2.10, 2.11(a), 2.13 or 8.04(c)) in excess of its
ratable share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (a) the amount of
such Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.14 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The provisions of this
Section 2.14 shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant permitted hereunder.

 

SECTION 2.15             Use of Proceeds.  The proceeds of the Advances shall be
available, and the Borrower agrees that it shall apply such proceeds, to
(i) repay and refinance the Existing 2015 Notes and (ii) pay fees and expenses
incurred in connection with the Transactions.

 

SECTION 2.16             Evidence of Debt.  (a)  The Register maintained by the
Administrative Agent pursuant to Section 8.07(d) shall include (i) the date and
amount of each Borrowing made hereunder by the Borrower, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender’s share thereof.

 

(b)           Entries made reasonably and in good faith by the Administrative
Agent in the Register pursuant to subsection (a) above shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to each Lender under this Agreement, absent
manifest error; provided, however, that the failure of the Administrative Agent
to make an entry, or any finding that an entry is incorrect, in the Register or

 

29

--------------------------------------------------------------------------------


 

such account or accounts shall not limit, expand or otherwise affect the
obligations of the Borrower under this Agreement.

 

SECTION 2.17             Defaulting Lenders.

 

(a)           Notwithstanding any provision of this Agreement to the contrary,
if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender (it being understood
that the determination of whether a Lender is no longer a Defaulting Lender
shall be made as described in Section 2.17(b)):

 

(i)            to the fullest extent permitted by applicable law, such Lender
will not be entitled to vote in respect of amendments and waivers hereunder, and
the Commitment and the outstanding Advances of such Lender hereunder will not be
taken into account in determining whether the Required Lenders or all of the
Lenders, as required, have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender; and

 

(ii)           the Borrower may, at its sole expense and effort, require such
Defaulting Lender to assign and delegate its interests, rights and obligations
under this Agreement pursuant to Section 8.07.

 

(b)           If the Borrower and the Administrative Agent agree in writing in
their discretion that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

(c)           Any payment of principal, interest, fees or other amounts received
by the Administrative Agent hereunder for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 6.01 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 8.05 shall be applied at such time or times as follows: 
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Advance in respect
of which such Defaulting

 

30

--------------------------------------------------------------------------------


 

Lender has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Administrative Agent; third, as the Borrower may
request, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Advances under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or otherwise
pursuant to this Section 2.17(c) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

SECTION 2.18     Mitigation.  (a)  Each Lender shall promptly notify the
Borrower and the Administrative Agent of any event of which it has knowledge
that will result in, and will use reasonable commercial efforts available to it
(and not, in such Lender’s good faith judgment, otherwise disadvantageous to
such Lender) to mitigate or avoid, (i) any obligation by the Borrower to pay any
amount pursuant to Section 2.10 or 2.13 or (ii) the occurrence of any
circumstance described in Section 2.11 (and, if any Lender has given notice of
any such event described in clause (i) or (ii) above and thereafter such event
ceases to exist, such Lender shall promptly so notify the Borrower and the
Administrative Agent).  In furtherance of the foregoing, each Lender will
designate a different funding office if such designation will avoid (or reduce
the cost to the Borrower of) any event described in clause (i) or (ii) of the
preceding sentence and such designation will not, in such Lender’s good faith
judgment, be otherwise disadvantageous to such Lender.

 

(b)           Notwithstanding any other provision of this Agreement, if any
Lender fails to notify the Borrower of any event or circumstance which will
entitle such Lender to compensation pursuant to Section 2.10 within 180 days
after such Lender obtains knowledge of such event or circumstance, then such
Lender shall not be entitled to compensation from the Borrower for any amount
arising prior to the date which is 180 days before the date on which such Lender
notifies the Borrower of such event or circumstance.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01             Conditions Precedent to Effective Date.  This Agreement
shall become effective on and as of the first date on which the following
conditions precedent have been satisfied (with the Administrative Agent acting
reasonably in assessing whether the conditions precedent are satisfactory) (or
waived in accordance with Section 8.01):

 

(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement and the other Loan
Documents signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the

 

31

--------------------------------------------------------------------------------


 

Administrative Agent (which may include .pdf or facsimile transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

 

(b)           All fees and other amounts then due and payable by the
Consolidated Group to the Administrative Agent, the Arranger and the Lenders
under the Loan Documents or pursuant to any fee or similar letters relating to
the Loan Documents shall be paid, to the extent invoiced by the relevant person
at least one Business Day prior to the Effective Date and to the extent such
amounts are payable on or prior to the Effective Date.

 

(c)           The Administrative Agent shall have received on or before the
Effective Date, each dated on or, as applicable, prior to such date:

 

(i)            Certified copies of the resolutions or similar authorizing
documentation of the governing bodies of the Borrower authorizing the
Transactions and such Person to enter into and perform its obligations under the
Loan Documents to which it is a party;

 

(ii)           A good standing certificate or similar certificate dated a date
reasonably close to the Effective Date from the jurisdiction of formation of the
Borrower;

 

(iii)          A customary certificate of the Borrower certifying the names and
true signatures of its officers authorized to sign this Agreement and the other
documents to be delivered by it hereunder; and

 

(iv)          A favorable opinion letter of Skadden, Arps, Slate, Meagher & Flom
LLP in form and substance reasonably satisfactory to the Administrative Agent.

 

(d)           The Administrative Agent shall have received, at least 3 Business
Days prior to the Effective Date, so long as requested no less than 10 Business
Days prior to the Effective Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, in each
case relating to the Borrower and its Subsidiaries, including the Borrower.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date in writing promptly upon such conditions precedent being
satisfied (or waived in accordance with Section 8.01), and such notice shall be
conclusive and binding.

 

SECTION 3.02             Conditions Precedent to Closing Date.  The obligation
of each Lender to make an Advance on the Closing Date is subject to the
satisfaction (or waiver in accordance with Section 8.01) of the following
conditions:

 

(a)           The Effective Date shall have occurred.

 

32

--------------------------------------------------------------------------------


 

(b)           On the Closing Date, (x) no Default is continuing or would result
from the proposed Borrowing and (y) the representations and warranties contained
in Section 4.01, are true and correct in all material respects; provided, that
to the extent such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date (other than to the extent qualified by materiality).

 

(c)           All fees and other amounts due and payable by the Borrower and its
Subsidiaries to the Arranger, the Administrative Agent and the Lenders under the
Loan Documents or pursuant to any fee or similar letters relating to the Loan
Documents shall be paid, to the extent invoiced at least one Business Day prior
to the Closing Date by the relevant person and to the extent such amounts are
payable on or prior to the Closing Date.

 

(d)           The Administrative Agent shall have received the Notice of
Borrowing in accordance with Section 2.02.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date as soon as practicable upon its occurrence, and such notice shall
be conclusive and binding.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01             Representations and Warranties.  The Borrower
represents and warrants on the Effective Date and the date of the making of each
Advance (it being understood the conditions to the Effective Date are solely
those set out in Section 3.01 and the conditions to each Advance are solely
those set out in Section 3.02) as follows:

 

(a)           The Borrower is duly organized, validly existing and in good
standing (to the extent that such concept exists) under the laws of its
jurisdiction of organization.

 

(b)           The execution, delivery and performance by the Borrower of this
Agreement and the other Loan Documents to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, (i) are within
the Borrower’s organizational powers, (ii) have been duly authorized by all
necessary organizational action, (iii) do not contravene (A) the Borrower’s
charter or by-laws or other organizational documents or (B) any law, regulation
or contractual restriction binding on or affecting the Borrower and (iv) will
not result in or require the creation or imposition of any Lien upon or with
respect to any of the properties of the Consolidated Group (other than Liens
created or required to be created pursuant to the terms hereof), except, in the
case of clause (iii)(B) and (iv), as would not be reasonably expected to have a
Material Adverse Effect.

 

(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Borrower of this Agreement
and the consummation of the transactions contemplated hereby.

 

33

--------------------------------------------------------------------------------


 

(d)           This Agreement and the other Loan Documents have been duly
executed and delivered by the Borrower. This Agreement and the other Loan
Documents are legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with its terms, except as affected by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

 

(e)           Each of the Previously Delivered Financial Statements present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
except as may be indicated in the notes thereto and subject to year-end audit
adjustments and the absence of footnotes in the case of unaudited financial
statements.

 

(f)            There is no action, suit, investigation, litigation or proceeding
(including, without limitation, any Environmental Action), affecting the
Consolidated Group pending or, to the knowledge of the Borrower, threatened
before any court, governmental agency or arbitrator that would reasonably be
expected to be adversely determined, and if so determined, (a) would reasonably
be expected to have a material adverse effect on the financial condition or
results of operations of the Consolidated Group taken as a whole (other than the
litigation set forth on Schedule 4.01(f) attached hereto) or (b) would adversely
affect the legality, validity and enforceability of any material provision of
this Agreement in any material respect.

 

(g)           Following application of the proceeds of each Advance, not more
than 25 percent of the value of the assets of the Borrower and of the
Consolidated Group, on a Consolidated basis, subject to the provisions of
Section 5.02(a) will be margin stock (within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System).

 

(h)           All written information (other than the Projections) concerning
the Borrower and its Subsidiaries and the transactions contemplated hereby or
otherwise prepared by or on behalf of the Borrower and its Subsidiaries and
furnished to the Agents or the Lenders in connection with the negotiation of, or
pursuant to the terms of, this Agreement when taken as a whole, was true and
correct in all material respects as of the date when furnished by such Person to
the Agents or the Lenders and did not, taken as a whole, when so furnished
contain any untrue statement of a material fact as of any such date or omit to
state a material fact necessary in order to make the statements contained
therein, taken as a whole, not misleading in light of the circumstances under
which such statements were made. The Projections and estimates and information
of a general economic nature prepared by or on behalf of the Borrower or its
Subsidiaries and that have been furnished by such Person to any Lenders or the
Administrative Agent in connection with the transactions contemplated hereby
have been prepared in good faith based upon assumptions believed by such Person
to be reasonable as of the date of such Projections (it being understood that
actual results may vary materially from the Projections).

 

34

--------------------------------------------------------------------------------


 

(i)            No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan which would reasonably be expected to have a Material
Adverse Effect.

 

(j)            As of the last annual actuarial valuation date prior to the
Effective Date, the AbbVie Pension Plan was not in at-risk status (as defined in
Section 430(i)(4) of the Internal Revenue Code) and no other Plan was in at-risk
status (as defined in Section 430(i)(4) of the Internal Revenue Code), and since
such annual actuarial valuation date there has been no material adverse change
in the funding status of any Plan that would reasonably be expected to cause
such Plan to be in at-risk status (as defined in Section 430(i)(4) of the
Internal Revenue Code).

 

(k)           Neither the Borrower nor any ERISA Affiliate (i) is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan or has
incurred any such Withdrawal Liability that has not been satisfied in full or
(ii) has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA), insolvent (within the meaning of Section 4245 of ERISA) or has been
determined to be in “endangered” or “critical’ status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA), and no such
Multiemployer Plan is reasonably expected to be in reorganization, insolvent or
in “endangered” or “critical” status.

 

(l)            (i) The operations and properties of the Consolidated Group
comply in all respects with all applicable Environmental Laws and Environmental
Permits except to the extent that the failure to so comply, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect; (ii) all past non-compliance with such Environmental Laws and
Environmental Permits has been resolved without any ongoing obligations or costs
except to the extent that such non-compliance, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect; and (iii) no
circumstances exist that would be reasonably expected to (A) form the basis of
an Environmental Action against a member of the Consolidated Group or any of its
properties that, either individually or in the aggregate, would have a Material
Adverse Effect or (B) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law
that, either individually or in the aggregate, would have a Material Adverse
Effect.

 

(m)          (i) None of the properties currently or formerly owned or operated
by a member of the Consolidated Group is listed or proposed for listing on the
NPL or on the CERCLIS or any analogous foreign, state or local list or, to the
best knowledge of the Borrower, is adjacent to any such property other than such
properties of a member of the Consolidated Group that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
(ii) there are no, and never have been any, underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed of on any
property currently owned or operated by any member of the Consolidated Group or,
to the best knowledge of the Borrower, on any property formerly owned or
operated by a member of the Consolidated Group that, either individually or in

 

35

--------------------------------------------------------------------------------


 

the aggregate, would reasonably be expected to have a Material Adverse Effect;
(iii) there is no asbestos or asbestos-containing material on any property
currently owned or operated by a member of the Consolidated Group that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by a member of the Consolidated Group or, to the best knowledge of the
Borrower, on any adjoining property that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

(n)           No member of the Consolidated Group is undertaking, and no member
of the Consolidated Group has completed, either individually or together with
other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any governmental or regulatory
authority or the requirements of any Environmental Law that, either individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect; and all Hazardous Materials generated, used, treated, handled or stored
at, or transported to or from, any property currently or formerly owned or
operated by a member of the Consolidated Group have been disposed of in a manner
that, either individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

(o)           No member of the Consolidated Group is an “investment company”, or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” (each as defined in the Investment Company Act of 1940, as
amended).  Neither the making of any Advances nor the application of the
proceeds or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated hereby, will violate any provision of such Act or any
rule, regulation or order of the Securities and Exchange Commission thereunder.

 

(p)           The Advances and all related obligations of the Borrower under
this Agreement rank pari passu with all other unsecured obligations of the
Borrower that are not, by their terms, expressly subordinate to the obligations
of the Borrower hereunder.

 

(q)           The proceeds of the Advances will be used in accordance with
Section 2.15.

 

(r)            No member of the Consolidated Group or any of their respective
officers or directors (a) have violated or is in violation of, in any material
respects, or has engaged in any conduct or dealings that would be sanctionable
under any applicable material anti-money laundering law or any Sanctions or
(b) is an Embargoed Person; provided that if any member of the Consolidated
Group (other than the Borrower) becomes an Embargoed Person pursuant to clause
(b)(iii) of the definition thereof as a result of a country or territory
becoming subject to any applicable Sanctions program after the Effective Date,
such Person shall not be an Embargoed Person so long as (x) the Borrower is
taking reasonable steps to either obtain an appropriate license for transacting
business in such country or territory or to cause such Person to no longer
reside, be organized or chartered

 

36

--------------------------------------------------------------------------------


 

or have a place of business in such country or territory and (y) such Person’s
residing, being organized or chartered or having a place of business in such
country or territory would not be reasonably expected to have a Material Adverse
Effect.  The Consolidated Group have adopted and maintain policies and
procedures designed to ensure compliance and are reasonably expected to continue
to ensure compliance with Sanctions.

 

(s)            No member of the Consolidated Group is in violation, in any
material respects, of any applicable law, relating to anti-corruption (including
the FCPA and the United Kingdom Bribery Act of 2010) (“Anti-Corruption Laws”) or
counter-terrorism (including United States Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2011, the USA PATRIOT ACT, the
United Kingdom Terrorism Act of 2000, the United Kingdom Anti-Terrorism, Crime
and Security Act of 2011, the United Kingdom Terrorism (United Nations Measures)
Order of 2006, the United Kingdom Terrorism (United Nations Measures) Order of
2009 and the United Kingdom Terrorist Asset-Freezing etc. Act of 2010).  The
Consolidated Group have adopted and maintain policies and procedures designed to
ensure compliance and are reasonably expected to continue to ensure compliance
with Anti-Corruption Laws.

 

(t)            Since December 31, 2014, there has not occurred any event or
condition that has had or would be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

ARTICLE V

 

COVENANTS

 

SECTION 5.01             Affirmative Covenants.  So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrower
will:

 

(a)           Compliance with Laws, Etc.  Comply, and cause each member of the
Consolidated Group to comply, with all applicable laws, rules, regulations and
orders (such compliance to include, without limitation, compliance with ERISA
and Environmental Laws), except to the extent that the failure to so comply,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

(b)           Payment of Taxes, Etc.  Pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
governmental charges levied or imposed upon a member of the Consolidated Group
or upon the income, profits or property of a member of the Consolidated Group,
in each case except to the extent that (i) the amount, applicability or validity
thereof is being contested in good faith and by proper proceedings or (ii) the
failure to pay such taxes, assessments and charges, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

(c)           Maintenance of Insurance.  Maintain, and cause each member of the
Consolidated Group to maintain, insurance with responsible and reputable
insurance

 

37

--------------------------------------------------------------------------------


 

companies or associations (or pursuant to self-insurance arrangements) in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which any member of the Consolidated Group operates.

 

(d)           Preservation of Existence, Etc.  Do, or cause to be done, all
things necessary to preserve and keep in full force and effect its (i) existence
and (ii) rights (charter and statutory) and franchises; provided, however, that
the Borrower may consummate any merger or consolidation permitted under
Section 5.02(b); and provided further that the Borrower shall not be required to
preserve any such right or franchise if the management of the Borrower shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower and that the loss thereof is not disadvantageous in
any material respect to the Lenders.

 

(e)           Visitation Rights.  At any reasonable time and from time to time
during normal business hours (but not more than once annually if no Event of
Default has occurred and is continuing), upon reasonable notice to the Borrower,
permit the Administrative Agent or any of the Lenders, or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account, and visit the properties, of the Consolidated
Group, and to discuss the affairs, finances and accounts of the Consolidated
Group with any of the members of the senior treasury staff of the Borrower.

 

(f)            Keeping of Books.  Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Consolidated Group sufficient to permit the preparation of financial statements
in accordance with GAAP.

 

(g)           Maintenance of Properties, Etc.  Cause all of its properties that
are used or useful in the conduct of its business or the business of any member
of the Consolidated Group to be maintained and kept in good condition, repair
and working order and supplied with all necessary equipment, and cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Borrower may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, except, in each case, where the failure to do so would
not reasonably be expected to result in a Material Adverse Effect.

 

(h)           Transactions with Affiliates.  Conduct, and cause each member of
the Consolidated Group to conduct, all material transactions otherwise permitted
under this Agreement with any of their Affiliates (excluding the members of the
Consolidated Group) on terms that are fair and reasonable and no less favorable
to the Borrower or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate; provided that the
provisions of this Section 5.01(h) shall not apply to the following:

 

(i)            the payment of dividends or other distributions (whether in cash,
securities or other property) with respect to any Equity Interests in a member
of the

 

38

--------------------------------------------------------------------------------


 

Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in such Person or any option, warrant or other right
to acquire any such Equity Interests in such Person;

 

(ii)           payment of, or other consideration in respect of, compensation
to, the making of loans to and payment of fees and expenses of and indemnities
to officers, directors, employees or consultants of a member of the Consolidated
Group and payment, or other consideration in respect of, directors’ and
officers’ indemnities;

 

(iii)          transactions pursuant to any agreement to which a member of the
Consolidated Group is a party on the date hereof and set forth on Schedule
5.01(h);

 

(iv)          transactions with joint ventures for the purchase or sale of
property or other assets and services entered into in the ordinary course of
business and in a manner consistent with past practices;

 

(v)           transactions ancillary to or in connection with the Transactions;

 

(vi)          transactions approved by a majority of Disinterested Directors of
the Borrower or of the relevant member of the Consolidated Group in good faith;
or

 

(vii)         any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors of the Borrower (or the board of directors of the relevant
member of the Consolidated Group) from an accounting, appraisal or investment
banking firm that is (a) in the good faith determination of the Borrower
qualified to render such letter and (b) reasonably satisfactory to the
Administrative Agent, which letter states that such transaction is on terms that
are no less favorable to the Borrower or the relevant member of the Consolidated
Group, as applicable, than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.

 

(i)            Reporting Requirements.  Furnish to the Administrative Agent for
further distribution to the Lenders:

 

(i)            as soon as available and in any event within 50 days after the
end of each of the first three quarters of each fiscal year of the Borrower, a
Consolidated balance sheet of the Consolidated Group as of the end of such
quarter and Consolidated statements of income and cash flows of the Consolidated
Group for the period commencing at the end of the previous fiscal year and
ending with the end of such quarter, duly certified by the Chief Financial
Officer, the Controller or the Treasurer of the Borrower as having

 

39

--------------------------------------------------------------------------------


 

been prepared in accordance with GAAP (subject to the absence of footnotes and
year end audit adjustments);

 

(ii)           as soon as available and in any event within 100 days after the
end of each fiscal year of the Borrower, a copy of the annual audit report for
such year for the Consolidated Group, containing a Consolidated balance sheet of
the Consolidated Group as of the end of such fiscal year and Consolidated
statements of income and cash flows of the Consolidated Group for such fiscal
year, in each case accompanied by an unqualified opinion or an opinion
reasonably acceptable to the Required Lenders by Ernst & Young LLP or other
independent public accountants of recognized national standing;

 

(iii)          simultaneously with each delivery of the financial statements
referred to in subclauses (i)(i) and (i)(ii) of this Section 5.01, a certificate
of the Chief Financial Officer, the Controller or the Treasurer of the Borrower
that no Default or Event of Default has occurred and is continuing (or if such
event has occurred and is continuing the actions being taken by the Borrower to
cure such Default or Event of Default), including, if such covenant is tested at
such time, setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03;

 

(iv)          as soon as possible and in any event within five days after any
Responsible Officer of the Borrower shall have obtained knowledge of the
occurrence of each Default continuing on the date of such statement, a statement
of the Chief Financial Officer, the Controller or the Treasurer of the Borrower
setting forth details of such Default and the action that the Borrower has taken
and proposes to take with respect thereto;

 

(v)           promptly after the sending or filing thereof, copies of all
reports that the Borrower sends to any of its securityholders, in their capacity
as such, and copies of all reports and registration statements that members of
the Consolidated Group file with the Securities and Exchange Commission or any
national securities exchange;

 

(vi)          promptly after a Responsible Officer of the Borrower obtains
knowledge of the commencement thereof, notice of all actions, suits,
investigations, litigations and proceedings before any court, governmental
agency or arbitrator affecting the Consolidated Group of the type described in
Section 4.01(f)(b); and

 

(vii)         such other information respecting the Consolidated Group as any
Lender through the Administrative Agent may from time to time reasonably
request.

 

(j)            Sanctions and FCPA.  The Borrower shall ensure and shall cause
each member of the Consolidated Group to ensure, and, to their knowledge, their
respective officers, employees, directors and agents (in their capacity as
officers, employees,

 

40

--------------------------------------------------------------------------------


 

directors or agents, respectively, of the Borrower or another member of the
Consolidated Group), shall ensure, that the proceeds of any Advances shall not
be used by such Persons (i) to fund any activities or business of or with any
Embargoed Person, or in any country or territory, that at the time of such
funding is the target of any Sanctions, (ii) in any other manner that would
result in a violation of any Sanctions by the Agents, Lenders, the Borrower or
any member of the Consolidated Group or (iii) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws.

 

Information required to be delivered pursuant to subsections (i), (ii) and
(v) of Section 5.01(i) above shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other reports or proxy
statements containing such information, shall have been posted and available on
the website of the Securities and Exchange Commission at http://www.sec.gov (and
a confirming electronic correspondence is delivered or caused to be delivered by
the Borrower to the Administrative Agent providing notice of such
availability).  The Borrower hereby acknowledges that the Administrative Agent
and/or the Arranger will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar secure electronic system (the “Platform”).

 

Certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its respective Affiliates, or the respective securities of any of the foregoing,
and who may be engaged in investment and other market-related activities with
respect to such Persons’ securities.  The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC”; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat the Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent the Borrower Materials constitute Information, they
shall be treated as set forth in Section 8.08); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designed “Public Side Information”; and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”  Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

 

SECTION 5.02             Negative Covenants.  So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrower
will not:

 

(a)           Liens, Etc.  Incur, issue, assume or guarantee, or permit any
Domestic Subsidiary to incur, issue, assume or guaranty, at any time, any
Borrowed Debt secured by a Lien on any Principal Domestic Property of the
Borrower or any Domestic Subsidiary, or any shares of stock or Borrowed Debt of
any Domestic Subsidiary (other than Unrestricted Margin Stock), without
effectively providing that the Advances outstanding at such time (together with,
if the Borrower shall so determine, any other Borrowed Debt of the Borrower or
such Domestic Subsidiary existing at such time or thereafter

 

41

--------------------------------------------------------------------------------


 

created that is not subordinate to the Advances) shall be secured equally and
ratably with (or prior to) such secured Borrowed Debt, so long as such secured
Borrowed Debt shall be so secured, unless, after giving effect thereto, the
aggregate amount of all such secured Borrowed Debt would not exceed 15% of
Consolidated Net Assets; provided, however, that this Section 5.02(a) shall not
apply to, and there shall be excluded from secured Borrowed Debt in any
computation under this Section 5.02(a), Borrowed Debt secured by:

 

(i)            Liens on property of, or on any shares of stock or Borrowed Debt
of, any Person existing at the time such Person becomes a Domestic Subsidiary;

 

(ii)           Liens in favor of the Borrower or any Domestic Subsidiary;

 

(iii)          Liens on property of the Borrower or any Domestic Subsidiary in
favor of the United States or any State thereof, or any department, agency or
instrumentality or political subdivision of the United States or any State
thereof, or in favor of any other country, or any political subdivision thereof,
to secure partial, progress, advance or other payments pursuant to any contract
or statute;

 

(iv)          Liens on property, shares of stock or Borrowed Debt existing at
the time of acquisition thereof (including acquisition through merger or
consolidation) or to secure the payment of all or any part of the purchase price
or construction or improvement cost thereof or to secure any Debt incurred prior
to, at the time of, or within 180 days after, the acquisition of such property
or shares or Borrowed Debt or the completion of any such construction or
improvement for the purpose of financing all or any part of the purchase price
or construction or improvement cost thereof;

 

(v)           Liens existing on the Effective Date;

 

(vi)          Liens incurred in connection with pollution control, industrial
revenue or similar financing;

 

(vii)         survey exceptions and such matters as an accurate survey would
disclose, easements, trackage rights, leases, licenses, special assessments,
rights of way covenants, conditions, restrictions and declarations on or with
respect to the use of real property, servicing agreements, development
agreements, site plan agreements and other similar encumbrances incurred in the
ordinary course of business and title defects or irregularities that are of a
minor nature and that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of the Borrower or any
Domestic Subsidiary; and

 

(viii)        any extension, renewal or replacement (or successive extensions,
renewals or replacements), as a whole or in part, of any Borrowed Debt secured
by any Lien referred to in subclauses (i) through (vi) of this Section 5.02(a);
provided, that (i) such extension renewal or replacement Lien shall be limited
to all or a part of the same property, shares of stock or Debt that secured the
Lien extended, renewed or replaced (plus improvements on such property) and
(ii) the Borrowed Debt secured by such Lien at such time is not increased.

 

42

--------------------------------------------------------------------------------


 

(b)           Mergers, Etc.  Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (other than
Unrestricted Margin Stock) (whether now owned or hereafter acquired) to, any
Person, or permit any member of the Consolidated Group to do so, except that:

 

(i)            any member of (x) the Consolidated Group other than the Borrower
may merge or consolidate with or into or (y) the Consolidated Group may dispose
of assets to, in each case, any other member of the Consolidated Group;

 

(ii)           the Borrower may merge with any other Person so long as (A) the
Borrower is the surviving entity or (B) the surviving entity shall succeed, by
agreement reasonably satisfactory in form and substance to the Required Lenders,
to all of the businesses and operations of the Borrower and shall assume all of
the rights and obligations of the Borrower under this Agreement and the other
Loan Documents;

 

(iii)          any member of the Consolidated Group (other than the Borrower)
may merge or consolidate with or into another Person, convey, transfer, lease or
otherwise dispose of all or any portion of its assets so long as (A) the
consideration received in respect of such merger, consolidation, conveyance,
transfer, lease or other disposition is at least equal to the fair market value
of such assets and (B) no Material Adverse Effect would reasonably be expected
to result from such merger, consolidation, conveyance, transfer, lease or other
disposition;

 

provided, in the cases of clause (i), (ii) and (iii) hereof, that no Default or
Event of Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.

 

(c)           Accounting Changes.  Change the Borrower’s fiscal year-end from
December 31 of each calendar year.

 

(d)           Change in Nature of Business.  Make any material change in the
nature of the business of the Consolidated Group, taken as a whole, from that
carried out by the Borrower and its Subsidiaries on the Closing Date; it being
understood that this Section 5.02(d) shall not prohibit members of the
Consolidated Group from conducting any business or business activities
incidental or related to such business as carried on as of the Effective Date or
any business or activity that is reasonably similar or complementary thereto or
a reasonable extension, development or expansion thereof or ancillary thereto.

 

SECTION 5.03             Financial Covenant. Total Debt to EBITDA.  Beginning on
the last day of the first full fiscal quarter ending after the Closing Date and
on the last day of each fiscal quarter ending thereafter, the Borrower will not
permit, as of the last day of any such fiscal quarter, the ratio of
(x) Consolidated Total Debt at such time to (y) Consolidated EBITDA of the
Borrower for the four consecutive fiscal quarter period ending as of such date
to exceed (1) for the last day of each fiscal quarter ended on or after
December 31, 2015 and prior to June 30, 2016,

 

43

--------------------------------------------------------------------------------


 

4.75:1.00, (2) for the last day of each fiscal quarter ending on or after
June 30, 2016 and prior to June 30, 2017, 4.25:1.00 and (3) for the last day of
each fiscal quarter ending on or after June 30, 2017, 3.75:1.00.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01             Events of Default.  If any of the following events
(“Events of Default”) shall occur and be continuing:

 

(a)           The Borrower shall fail (i) to pay any principal of any Advance
when the same becomes due and payable or (ii) to pay any interest on any Advance
or make any payment of fees or other amounts payable under this Agreement within
five Business Days after the same becomes due and payable; or

 

(b)           Any representation or warranty made by the Borrower herein or in
any other Loan Document or by the Borrower (or any of its officers or directors)
in connection with this Agreement or in any certificate or other document
furnished pursuant to or in connection with this Agreement, if any, in each case
shall prove to have been incorrect in any material respect when made or deemed
made; or

 

(c)           (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d)(i), 5.01(i)(iv), 5.02(a),
5.02(b), 5.02(d) or 5.03 or (ii) the Borrower shall fail to perform or observe
any term, covenant or agreement contained in Section 5.01(e) or clauses
(i)-(iii) or (v)-(vii) of Section 5.01(i) if such failure shall remain
unremedied for 10 Business Days after written notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender, or (iii) the
Borrower shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement, if any, in each case on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Administrative Agent
or any Lender; or

 

(d)           The Borrower or any Significant Subsidiary shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal amount, or, in the case of any Hedge Agreement, having a maximum
Agreement Value, of at least $200,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Significant Subsidiary, when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or

 

44

--------------------------------------------------------------------------------


 

required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

(e)           The Borrower or any Significant Subsidiary shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Significant Subsidiary seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), such proceeding shall remain undismissed or unstayed for a
period of 60 days; or the Borrower or any Significant Subsidiary shall take any
corporate action to authorize any of the actions set forth above in this
Section 6.01(e); or

 

(f)            Any one or more judgments or orders for the payment of money in
excess of $200,000,000 shall be rendered against a member of the Consolidated
Group and either (i) enforcement proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) within 60 days after the entry,
issue, or levy thereof, such judgment or order has not been paid or discharged
or stayed pending appeal, or, after the expiration of any such stay, such
judgment or order has not been paid or discharged;  provided, however, that, for
purposes of determining whether an Event of Default has occurred under this
Section 6.01(f), the amount of any such judgment or order shall be reduced to
the extent that (A) such judgment or order is covered by a valid and binding
policy of insurance between the defendant and the insurer covering payment
thereof and (B) such insurer, which shall be rated at least “A” by A.M. Best
Company, has been notified of, and has not disputed the claim made for payment
of, such judgment or order; or

 

(g)           (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of Voting Stock of the Borrower (or other
securities convertible into or exchangeable for such Voting Stock) representing
50% or more of the combined voting power of all Voting Stock of the Borrower (on
a fully diluted basis); or (ii) during any period of up to 24 consecutive
months, commencing after the date of this Agreement, a majority of the members
of the board of directors of the Reporting Entity shall not be Continuing
Directors; or

 

(h)           One or more of the following shall have occurred or is reasonably
expected to occur, which in each case would reasonably be expected to result in
a Material Adverse Effect: (i) any ERISA Event; (ii) the partial or complete
withdrawal of the Borrower or

 

45

--------------------------------------------------------------------------------


 

any ERISA Affiliate from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or

 

(i)            This Agreement shall cease to be valid and enforceable against
the Borrower (except to the extent it is terminated in accordance with its
terms) or the Borrower shall so assert in writing;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an Event of Default under Section 6.01(e), (A) the Commitment of each
Lender shall automatically be terminated and (B) the Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

ARTICLE VII

 

THE AGENTS

 

SECTION 7.01             Authorization and Action.  Each Lender hereby
irrevocably appoints Bank of America, N.A. (or an Affiliate thereof designated
by it) to act on its behalf as the Administrative Agent hereunder and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article VII (other than the third sentence of Section 7.04)
are solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions (other than the third sentence of Section 7.04).

 

SECTION 7.02             Administrative Agent Individually.  The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity as a Lender.  Such Person and its Affiliates may accept
deposits from, own securities of, lend money to, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with any member of the Consolidated Group or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

46

--------------------------------------------------------------------------------


 

SECTION 7.03             Duties of Administrative Agent; Exculpatory Provisions.

 

(a)           The Administrative Agent’s duties hereunder and under the other
Loan Documents are solely ministerial and administrative in nature, and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein or in any other Loan Document. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in any other Loan Document); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law.

 

(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 8.01 or 6.01) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until the Borrower or any Lender shall have given
notice to the Administrative Agent describing such Default or Event of Default.

 

(c)           Neither the Administrative Agent nor any other Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement and any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than (but
subject to the foregoing clause (ii)) to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

(d)           Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its Related Parties to carry out any “know
your customer” or other checks in relation to any person on behalf of any
Lender, and each Lender confirms to the Administrative Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent or any of its Related Parties.

 

SECTION 7.04             Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic

 

47

--------------------------------------------------------------------------------


 

message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the Effective Date, the making of any
Advance or the Closing Date that by its terms must be fulfilled to the
satisfaction of a Lender, each Lender shall be deemed to have consented to,
approved or accepted such condition unless (i) an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the occurrence of the Effective
Date, the making of such Advance or the Closing Date, as applicable, and (ii) in
the case of a condition to the making of an Advance, such Lender shall not have
made available to the Administrative Agent such Lender’s ratable portion of such
Borrowing.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

SECTION 7.05             Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
by or through any one or more sub agents appointed by the Administrative Agent.
The Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  Each such sub agent and the Related Parties of the Administrative
Agent and each such sub agent shall be entitled to the benefits of all
provisions of this Article VII and Section 8.04 (as though such sub-agents were
the “Administrative Agent” under this Agreement) as if set forth in full herein
with respect thereto.

 

SECTION 7.06             Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right (with the consent of the
Borrower provided that no consent of the Borrower shall be required if an Event
of Default has occurred and is continuing), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders (and with the consent
of the Borrower, provided that no consent of the Borrower shall be required if
an Event of Default has occurred and is continuing), appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, such Person shall
automatically and without the taking of any action by any Person, be removed as
Administrative Agent on the date that is 30 days following the date such Person
became a Defaulting Lender (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”).  In connection therewith, the

 

48

--------------------------------------------------------------------------------


 

Required Lenders, in consultation with the Borrower, shall appoint a successor. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment on or prior to the Removal Effective Date,
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations to be made by, to or through the Administrative Agent shall
instead be made by or to each Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article VII and
Section 8.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

SECTION 7.07             Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 7.08             Indemnification.  The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective principal amounts of the Advances made by each of
them (or, if no Advances are at the time outstanding, ratably according to the
respective amounts of their Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement, in each case, acting in the
capacity of Administrative Agent; provided that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s

 

49

--------------------------------------------------------------------------------


 

gross negligence or willful misconduct.  Without limitation of the foregoing,
each Lender agrees to reimburse the Administrative Agent promptly upon demand
for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not promptly reimbursed for such
expenses by the Borrower.

 

SECTION 7.09             Other Agents.  None of the Lenders identified on the
facing page or signature pages of this Agreement as an “arranger”, “book runner”
or “syndication agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of the Lenders so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01             Amendments, Etc.

 

(a)           No amendment or waiver of any provision of this Agreement, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required Lenders
and the Borrower and acknowledged by the Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing, do any of the following:

 

(i)            waive any of the conditions specified in Sections 3.01 or 3.02
unless signed by each Lender directly and adversely affected thereby;

 

(ii)           increase or extend the Commitments of a Lender or subject a
Lender to any additional obligations, unless signed by such Lender;

 

(iii)          reduce the principal of, or stated rate of interest on, the
Advances, the stated rate at which any fees hereunder are calculated or any
other amounts payable hereunder, unless signed by each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Interest” or to
waive any obligation of the Borrower to pay Default Interest;

 

(iv)          postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, unless
signed by each Lender directly and adversely affected thereby;

 

(v)           change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, or the number of Lenders, that, in

 

50

--------------------------------------------------------------------------------


 

each case, shall be required for the Lenders or any of them to take any action
hereunder, unless signed by all Lenders; or

 

(vi)          amend this Section 8.01, unless signed by all Lenders;

 

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement.  Notwithstanding the foregoing, the
Administrative Agent and the Borrower may amend any Loan Document to correct any
errors, mistakes, omissions, defects or inconsistencies, or to effect
administrative changes that are not adverse to any Lender, and such amendment
shall become effective without any further consent of any other party to such
Loan Document other than the Administrative Agent and the Borrower.

 

(b)           If, in connection with any proposed amendment, waiver or consent
requiring the consent of “all Lenders,” “each Lender” or “each Lender directly
and adversely affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) another bank or other entity (which is
reasonably satisfactory to the Borrower and the Administrative Agent) shall
agree, as of such date, to purchase at par for cash the Advances due to the
Non-Consenting Lender pursuant to an Assignment and Acceptance and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date, and (ii) the
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement all principal, interest, fees and other amounts then accrued
but unpaid to such Non-Consenting Lender by the Borrower to and including the
date of termination.  A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

SECTION 8.02             Notices, Etc.  (a)  All notices and other
communications provided for hereunder shall be in writing (including telecopier)
and mailed, telecopied or delivered, if to the Borrower or the Administrative
Agent, to the address, telecopier number or if applicable, electronic mail
address, specified for such Person on Schedule II; or, as to the Borrower or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
Borrower and the Administrative Agent.  All such notices and communications
shall, when mailed or telecopied, be effective three Business Days after being
deposited in the mails, postage prepaid, or upon confirmation of receipt (except
that if electronic confirmation of receipt is received at a time that the
recipient is not open for business, the applicable notice or communication shall
be effective at the opening of business on the next business day of the
recipient), respectively, except that notices and communications to the
Administrative Agent pursuant to Article II, III or VII shall not be effective
until received by the Administrative Agent.  Delivery by telecopier or other
electronic communication of an executed counterpart of any amendment or waiver
of any provision of this Agreement or of any

 

51

--------------------------------------------------------------------------------


 

Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

 

(b)           Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)           Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any communication has been posted to the
Platform shall constitute effective delivery of such information, documents or
other materials to such Lender for purposes

 

52

--------------------------------------------------------------------------------


 

of this Agreement. Each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including United States federal and
state securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.

 

(e)           If any notice required under this Agreement is permitted to be
made, and is made, by telephone, actions taken or omitted to be taken in
reliance thereon by the Administrative Agent or any Lender shall be binding upon
the Borrower notwithstanding any inconsistency between the notice provided by
telephone and any subsequent writing in confirmation thereof provided to the
Administrative Agent or such Lender; provided that any such action taken or
omitted to be taken by the Administrative Agent or such Lender shall have been
in good faith and in accordance with the terms of this Agreement.

 

(f)            With respect to notices and other communications hereunder from
the Borrower to any Lender, the Borrower shall provide such notices and other
communications to the Administrative Agent, and the Administrative Agent shall
promptly deliver such notices and other communications to any such Lender in
accordance with subsection (b) above or otherwise.

 

SECTION 8.03             No Waiver; Remedies.  No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by applicable law.

 

SECTION 8.04             Costs and Expenses.  (a)  The Borrower agrees to pay,
upon demand, all reasonable and documented out-of-pocket costs and expenses of
each Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of this Agreement and the other
documents to be delivered hereunder, including, (i) all due diligence,
syndication (including printing and distribution), duplication and messenger
costs and (ii) the reasonable and documented fees and expenses of a single
primary counsel (and a local counsel in each relevant jurisdiction) for the
Administrative Agent with respect thereto and with respect to advising the
Agents as to their respective rights and responsibilities under this Agreement. 
The Borrower further agrees to pay, upon demand, all reasonable and documented
out-of-pocket costs and expenses of the Agents and the Lenders, if any, in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement and the other documents to be delivered
hereunder, including, without limitation, reasonable and documented fees and
expenses of a single primary counsel and an additional single local counsel in
any local jurisdictions for the Agents and the Lenders and, in the case of an
actual or perceived conflict of interest where the Administrative Agent notifies
the Borrower of the existence of such

 

53

--------------------------------------------------------------------------------


 

conflict, one additional counsel, in connection with the enforcement of rights
under this Agreement.

 

(b)           The Borrower agrees to indemnify and hold harmless each Agent and
each Lender and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, penalties, liabilities and
expenses (provided, that, the Borrower’s obligations to the Indemnified Parties
in respect of fees and expenses of counsel shall be limited to the reasonable
fees and expenses of one counsel for all Indemnified Parties, taken together,
(and, if reasonably necessary, one local counsel in any relevant jurisdiction)
and, solely in the case of an actual or potential conflict of interest, of one
additional counsel for all Indemnified Parties, taken together (and, if
reasonably necessary, one local counsel in any relevant jurisdiction) (all such
claims, damages, losses, penalties, liabilities and reasonable expenses being,
collectively, the “Losses”) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding arising out of, related to or in
connection with (i) this Agreement, any of the transactions contemplated hereby
or the actual or proposed use of the proceeds of the Advances or (ii) the actual
or alleged presence of Hazardous Materials on any property of the Consolidated
Group or any Environmental Action relating in any way to the Consolidated Group,
in each case whether or not such investigation, litigation or proceeding is
brought by the Borrower, its directors, shareholders or creditors or an
Indemnified Party or any other Person or any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated, except to the extent Losses (A) are found in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnified Party or any of
its Affiliates (including any breach of its obligations under this Agreement),
(B) result from any dispute between an Indemnified Party and one or more other
Indemnified Parties (other than against an Agent acting in such a role)  or
(C) result from the claims of one or more Lenders solely against one or more
other Lenders (and not claims by one or more Lenders against any Agent acting in
its capacity as such except, in the case of Losses incurred by any Agent or any
Lender as a result of such claims, to the extent such Losses are found in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence, bad faith or willful
misconduct (including any breach of its obligations under this Agreement)) not
attributable to any actions of a member of the Consolidated Group and for which
the members of the Consolidated Group otherwise have no liability.  The Borrower
further agrees that no Indemnified Party shall have any liability (whether
direct or indirect, in contract, tort or otherwise) to the Borrower, its
Subsidiaries or any of their shareholders or creditors for or in connection with
this Agreement or any of the transactions contemplated hereby or the actual or
proposed use of the proceeds of the Advances, except to the extent such
liability is found in a final nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,
bad faith or willful misconduct (including any breach of its obligations under
this Agreement).  In no event, however, shall any Indemnified Party be liable on
any theory of liability for any special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings).  Notwithstanding the foregoing, this Section 8.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

54

--------------------------------------------------------------------------------


 

(c)           If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of
(i) a payment or Conversion pursuant to Section 2.05,  2.07(d), 2.09 or 2.11,
(ii) acceleration of the maturity of the Advances pursuant to Section 6.01,
(iii) a payment by an Eligible Assignee to any Lender other than on the last day
of the Interest Period for such Advance upon an assignment of the rights and
obligations of such Lender under this Agreement pursuant to Section 8.07 as a
result of a demand by the Borrower pursuant to Section 8.07(a) or (iv) for any
other reason, the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional reasonable losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or as a result of any inability to
Convert or exchange in the case of Section 2.07 or 2.11, including, without
limitation, any reasonable loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.

 

(d)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder.

 

SECTION 8.05             Right of Setoff.   Upon (a) the occurrence and during
the continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement, whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured.  Each Lender agrees promptly to notify the Borrower after any such
setoff and application is made by such Lender; provided that the failure to give
such notice shall not affect the validity of such setoff and application.  The
rights of each Lender and its Affiliates under this Section 8.05 are in addition
to other rights and remedies (including, without limitation, other rights of
setoff) that such Lender and its Affiliates may have.

 

SECTION 8.06             Binding Effect.  This Agreement shall become effective
upon the satisfaction (or waiver in accordance with Section 8.01) of the
conditions set forth in Section 3.01 and, thereafter, shall be binding upon and
inure to the benefit of, and be enforceable by, the Borrower, the Administrative
Agent and each Lender and their respective successors and permitted assigns,
except that the Borrower shall have no right to assign its rights hereunder or
any interest herein without the prior written consent of each Lender, and any
purported assignment without such consent shall be null and void.

 

SECTION 8.07             Assignments and Participations.  (a)  Each Lender may,
with the consent of the Borrower and the Administrative Agent, which consents
shall not be unreasonably

 

55

--------------------------------------------------------------------------------


 

withheld or delayed and, in the case of the Borrower, (A) shall not be required
while an Event of Default has occurred and is continuing and (B) shall be deemed
given if the Borrower shall not have objected within 10 Business Days following
its receipt of notice of such assignment (and, within five days after demand by
the Borrower (with a copy of such demand to the Administrative Agent) to (i) any
Defaulting Lender, (ii) any Lender that has made a demand for payment pursuant
to Section 2.10 or 2.13, (iii) any Lender that has asserted pursuant to
Section 2.07(b) or 2.11 that it is impracticable or unlawful for such Lender to
make Eurocurrency Rate Advances or (iv) any Lender that fails to consent to an
amendment or waiver hereunder for which consent of all Lenders (or all affected
Lenders) is required and as to which the Required Lenders shall have given their
consent, such Lender will), assign to one or more Persons (other than natural
persons) all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it); provided, however, that:

 

(A)          such consent shall not be required in the case of an assignment to
any other Lender or an Affiliate of any Lender; provided that notice thereof
shall have been given to the Borrower and the Administrative Agent;

 

(B)          each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;

 

(C)          except in the case of an assignment to a Person that, immediately
prior to such assignment, was a Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $25,000,000 or an integral multiple of $5,000,000
in excess thereof;

 

(D)          each such assignment shall be to an Eligible Assignee;

 

(E)           each such assignment made as a result of a demand by the Borrower
pursuant to this Section 8.07(a) shall be arranged by the Borrower with the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld) and shall be either an assignment of all of the rights and obligations
of the assigning Lender under this Agreement or an assignment of a portion of
such rights and obligations made concurrently with another such assignment or
other such assignments that, in the aggregate, cover all of the rights and
obligations of the assigning Lender under this Agreement;

 

(F)           no Lender shall be obligated to make any such assignment as a
result of a demand by the Borrower pursuant to this Section 8.07(a), (1) so long
as a Default shall have occurred and be continuing and (2) unless and until such
Lender shall have received one or more payments from one or more Eligible
Assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount, and from the
Borrower or one or more Eligible Assignees in an aggregate amount equal to all
other amounts accrued to such Lender under this Agreement (including, without
limitation, any amounts owing under Sections 2.10, 2.13 or 8.04(c)) and
(3) unless and until the Borrower shall have paid (or caused to be paid) to the
Administrative Agent a

 

56

--------------------------------------------------------------------------------


 

processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and

 

(G)          the parties to each such assignment (other than, except in the case
of a demand by the Borrower pursuant to this Section 8.07(a), the Borrower)
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance and, if such assignment
does not occur as a result of a demand by the Borrower pursuant to this
Section 8.07(a) (in which case the Borrower shall pay the fee required by
subclause (F)(3) of this Section 8.07(a)), a processing and recordation fee of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement,
except that such assigning Lender shall continue to be entitled to the benefit
of Section 8.04(a) and (b) with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

 

(b)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:

 

(i)            other than as provided in such Assignment and Acceptance, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto;

 

(ii)           such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto;

 

(iii)          such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in

 

57

--------------------------------------------------------------------------------


 

Section 4.01(e) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance;

 

(iv)          such assignee will, independently and without reliance upon any
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement;

 

(v)           such assignee confirms that it is an Eligible Assignee;

 

(vi)          such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and

 

(vii)         such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender.

 

(c)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
the Administrative Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit B hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.

 

(d)           The Administrative Agent, acting solely for this purpose as the
agent of the Borrower, shall maintain at its address referred to in
Section 8.02(a) a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount (and stated interest) of
the Advances owing to, each Lender from time to time (the “Register”).  The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(e)           Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates or any natural
person) in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it) without the consent of the Administrative Agent or the
Borrower; provided, however, that:

 

(i)            such Lender’s obligations under this Agreement (including,
without limitation, its Commitment) shall remain unchanged;

 

58

--------------------------------------------------------------------------------


 

(ii)           such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;

 

(iii)          such Lender shall remain the Lender of any such Advance for all
purposes of this Agreement;

 

(iv)          the Borrower, the Agents and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement; and

 

(v)           no participant under any such participation shall have any right
to approve any amendment or waiver of any provision of this Agreement, or any
consent to any departure by the Borrower herefrom or therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
stated rate of interest on, the Advances or the stated rate at which any fees or
any other amounts payable hereunder are calculated, in each case to the extent
subject to such participation, or postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or any other amounts
payable hereunder, in each case to the extent subject to such participation.

 

Each Lender shall promptly notify the Borrower after any sale of a participation
by such Lender pursuant to this Section 8.07(e); provided that the failure of
such Lender to give notice to the Borrower as provided herein shall not affect
the validity of such participation or impose any obligations on such Lender or
the applicable participant.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(f)            Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 8.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree to
preserve the

 

59

--------------------------------------------------------------------------------


 

confidentiality of any Information relating to the Borrower received by it from
such Lender as more fully set forth in Section 8.08.

 

(g)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation and the Advances
owing to it) to secure obligations of such Lender, including, without
limitation, any pledge or assignment to secure obligations in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System or any central bank having jurisdiction over such
Lender.

 

SECTION 8.08             Confidentiality.  Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that the Administrative Agent or such Lender, as applicable, agrees
that it will, to the extent practicable and other than with respect to any audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, notify the Borrower
promptly thereof, unless such notification is prohibited by law, rule or
regulation), (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or any action or proceeding relating to this Agreement
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 8.08, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the
consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 8.08 or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower.  In addition, the Agents may disclose the existence of this Agreement
and information about this Agreement to service providers to the Agents in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

 

For purposes of this Section 8.08, “Information” means this Agreement and the
other Loan Documents and all information received from the Consolidated Group
relating to the Consolidated Group or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a non-confidential basis prior to disclosure by the Consolidated
Group.  Any Person required to maintain the confidentiality of Information as
provided in this Section 8.08 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the

 

60

--------------------------------------------------------------------------------


 

confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 8.09             Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

SECTION 8.10             Execution in Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier, facsimile or in a .pdf or similar file shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 8.11             Jurisdiction, Etc.  (a)  Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court sitting in New York
County or any federal court of the United States of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in any such New York State court or, to
the extent permitted by law, in any such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.02. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 8.12             Patriot Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.  The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lenders in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

 

SECTION 8.13             No Advisory or Fiduciary Responsibility.  In its
capacity as an Agent or a Lender, (a) no Agent or Lender has any responsibility
except as set forth herein and (b)

 

61

--------------------------------------------------------------------------------


 

no Agent or Lender shall be subject to any fiduciary duties or other implied
duties (to the extent permitted by law to be waived).  The Borrower agrees that
it will not take any position or bring any claim against any Agent or any Lender
that is contrary to the preceding sentence.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification
hereof), the Borrower acknowledges and agrees that: (i) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Agents and the Lenders, on the other hand; (ii) each Agent
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor or agent for the Borrower or any of its
Affiliates, or any other Person; and (iii) the Agents, the Lenders and each of
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Agent or Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates.

 

SECTION 8.14             Waiver of Jury Trial.  Each of the Borrower, the
Administrative Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
actions of the Administrative Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

 

[SIGNATURE PAGES FOLLOW]

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

ABBVIE INC., as Borrower

 

 

 

 

 

By:

/s/ Amarendra Duvvur

 

 

Name: Amarendra Duvvur

 

 

Title: Vice President & Treasurer

 

Signature Page to
Three Year Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Denise Jones

 

 

Name: Denise Jones

 

 

Title: Assistant Vice President

 

 

 

LENDERS

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Brian J. Walsh

 

 

Name: Brian J. Walsh

 

 

Title: Vice President

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Dana J. Moran

 

 

Name: Dana J. Moran

 

 

Title: Vice President

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

By:

/s/ Subhalakshmi Ghosh-Kohli

 

 

Name: Subhalakshmi Ghosh-Kohli

 

 

Title: Authorized Signatory

 

 

 

BARCLAYS BANK PLC.

 

 

 

 

 

By:

/s/ Christopher Lee

 

 

Name: Christopher Lee

 

 

Title: Vice President

 

Signature Page to
Three Year Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS.

 

 

 

 

 

By:

/s/ Pawel Zelezik

 

 

Name: Pawel Zelezik

 

 

Title: Vice President

 

 

 

 

By:

/s/ Kwang Kyun Choi

 

 

Name: Kwang Kyun Choi

 

 

Title: Vice President

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Alan Vitulich

 

 

Name: Alan Vitulich

 

 

Title: Director

 

 

 

MIZUHO BANK, LTD.

 

 

 

 

 

By:

/s/ Bertram H. Tang

 

 

Name: Bertram H. Tang

 

 

Title: Authorized Signatory

 

 

 

 

SOCIETE GENERALE

 

 

 

 

 

By:

/s/ Joseph Moreno

 

 

Name: Joseph Moreno

 

 

Title: Managing Director

 

 

 

THE BANK OF TOKYO MITSUBISHI UFJ, LTD.

 

 

 

 

 

By:

/s/ Jaime Johnson

 

 

Name: Jaime Johnson

 

 

Title: VP

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Andrea S. Chen

 

 

Name: Andrea S. Chen

 

 

Title: Director

 

Signature Page to
Three Year Term Loan Credit Agreement

 

--------------------------------------------------------------------------------